t c no united_states tax_court estate of mark brandon deceased janet brandon executrix commissioner of internal revenue respondent petitioner v docket no 7837-07l filed date r issued d a proposed assessment regarding sec_6672 i r c trust fund recovery penalties trust penalties d filed a protest in response to r’s proposed assessment r_and_d were unable to agree on the amount of outstanding trust penalties due and consequently r closed d’s case r assessed the trust penalties and months later d died in a motorcycle accident after d’s death r issued a notice_of_federal_tax_lien nftl relating to d’s property e d’s estate received d’s sec_6320 i r c lien notice lien notice e timely requested and received a collection_due_process_hearing relating to d’s outstanding trust penalties e contends that as of the date of the nftl filing d did not have any property to which a lien could attach e further contends that the nftl was invalid because both the lien notice and the nftl were issued naming d individually after his death r later issued a notice_of_determination sustaining the nftl held a lien in favor of the united_states attached to d’s property on the date of assessment and before d’s death held further pursuant to sec_6320 i r c and sec_301_6323_f_-1 proced admin regs the lien notice and the nftl issued solely to d are valid held further there was no abuse_of_discretion in sustaining the lien n dean hawkins for petitioner adam flick for respondent opinion foley judge the issue for decision is whether there was an abuse_of_discretion in sustaining a notice_of_federal_tax_lien nftl relating to trust fund recovery penalties trust penalties assessed against mark brandon mr brandon the parties submitted this case fully stipulated pursuant to rule unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure background on date respondent issued mr brandon a proposed assessment regarding sec_6672 trust penalties of dollar_figure and dollar_figure relating to the periods ending september and date respectively on date mr brandon filed a protest in response to the proposed assessment because no agreement was reached as to the amount of mr brandon’s trust penalties the case was closed as an unagreed_case on date on date respondent assessed the aforementioned trust penalties mr brandon died in a motorcycle accident on date in his will mr brandon appointed his wife janet brandon executrix as the executrix mr brandon the executrix and the estate of mark brandon estate shared the same carrollton texas address in a faxed letter dated date petitioner’s counsel informed revenue_officer jonathan daniel mr daniel of mr brandon’s death on date mr daniel issued mr brandon a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice relating to the unpaid trust penalties the next day date mr daniel recorded with the clerk of denton county texas form y c notice_of_federal_tax_lien relating to mr brandon’s property after receiving the lien notice on date the estate timely submitted form request for a collection_due_process_hearing in which the validity of the nftl was disputed on date appeals officer christopher darling mr darling conducted a telephonic hearing regarding the nftl during the hearing the estate challenged the nftl’s validity and asserted that mr daniel erred by naming mark brandon who had died several months earlier on both letter and form y c mr darling on date issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining the nftl and concluding that there was no valid reason to release or withdraw the notice_of_federal_tax_lien on date the executrix a resident of carrollton texas filed a petition with this court seeking review of respondent’s determination at the time of his death mr brandon also was a resident of carrollton texas discussion the proposed assessment offered mr brandon a prior opportunity to challenge the trust penalties and the estate does not dispute the underlying trust penalties see sec_301 e q a-e2 proced admin regs thus we review the administrative determination for abuse_of_discretion and will sustain the determination unless it is arbitrary capricious clearly unlawful or without sound basis in law or fact 129_tc_107 114_tc_176 112_tc_19 the estate contends that as of date mr brandon’s date of death the title to all mr brandon’s property passed to the devisees or legatees of the estate of mark brandon the estate of mark brandon or the executor of the estate of mark brandon and therefore the nftl is invalid the estate further contends that mr brandon had no property interest when the nftl was issued on date to which any lien could attach respondent contends that the lien attached to mr brandon’s property on date the date of assessment respondent further contends that the attachment occurred before mr brandon’s death and that the lien remained attached even after his death we agree with respondent pursuant to sec_6321 there shall be a lien in favor of the united_states upon all property and rights to property belonging to any person liable to pay any_tax if that person neglects or refuses to pay the tax after demand the lien arises at the time the assessment is made and continues until the liability is satisfied or becomes unenforceable by reason of lapse of time sec_6322 thus when respondent on date issued the trust penalty assessment a united_states lien attached to all of mr brandon’s property further the estate has failed to establish that the trust penalties were satisfied or became unenforceable due to lapse of time after a lien attaches to property it remains attached and is not invalidated by a transfer of the property see 357_us_51 holding that the transfer of property after attachment of a lien does not invalidate the lien 38_us_464 therefore mr brandon’s death which occurred months after the lien attached to his property does not adversely affect the validity of the nftl the estate also contends that the lien notice and the nftl named mark brandon individually rather than devisees or legatees of the estate of mark brandon the estate of mark brandon or the executor of the estate of mark brandon and that sustaining the nftl was an abuse_of_discretion respondent contends that the appropriate name is on the nftl and thus the nftl is valid sec_6320 requires the secretary to give the taxpayer written notice of the nftl not more than business days after the day of the nftl filing the lien notice is intended to inform the taxpayer of the right to a fair hearing relating to the nftl see sec_6320 and b the person entitled to notice is the taxpayer who is defined by sec_301 a q a-a1 proced admin regs as the person who is named on the nftl is liable to pay the tax due after notice_and_demand and has refused or neglected to pay the tax due thus mr brandon is the taxpayer and therefore a lien notice issued solely in his name is valid pursuant to sec_6320 the lien notice must be sent to the taxpayer’s last_known_address mr daniel timely sent such notice to mr brandon’s last_known_address because the estate and executrix share mr brandon’s address the estate received the lien notice and the intent of sec_6320 was fulfilled the validity and priority of the nftl is not conditioned on the taxpayer receiving a lien notice pursuant to sec_6320 see sec_301_6320-1 q a-a12 proced admin regs an nftl is valid if it is filed on form_668 notice_of_federal_tax_lien under internal revenue laws and includes the identity of the taxpayer the tax_liability giving rise to the lien and the date the assessment arose see sec_6323 sec_301_6323_f_-1 proced admin regs if these requirements are met the nftl is valid notwithstanding any other provision of law regarding the form or content of a notice of lien sec_301_6323_f_-1 proced admin regs on date mr daniel filed form y c notice_of_federal_tax_lien the form identified that mr brandon was the taxpayer that sec_6672 trust penalties gave rise to the nftl and that the tax was assessed on date mr daniel complied with the terms of sec_6323 and the underlying regulations thus the nftl is valid in sum mr daniel sent to the correct address a lien notice that complied with sec_6320 and filed a valid nftl that complied with sec_6323 we recognize that the plain language of the statutes and regulations to which we are bound does not provide a special rule to account for the death of the taxpayer we note however that the intent of sec_6320 was fulfilled because the estate received notice made a timely request for and received a hearing relating to the nftl we sustain respondent’s determination contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
